Exhibit 10.4

 



 

SIXTH AMENDMENT TO LEASE AGREEMENT AND FIFTH

AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS SIXTH AMENDMENT TO LEASE AGREEMENT AND FIFTH AMENDMENT TO PURCHASE AND SALE
AGREEMENT (this “Agreement”), is dated effective as of September 30, 2016 (the
“Effective Date”), by and between TKC LXXII, LLC, a North Carolina limited
liability company (“TKC”), and ARGOS THERAPEUTICS, INC., a Delaware corporation
(“Argos” and together with TKC, collectively, the “Parties”).

 

RECITALS:

 

A.       TKC, as landlord, and Argos, as tenant, are parties to that certain
Lease Agreement, dated as of August 18, 2014 (as amended by that certain First
Amendment to Lease Agreement effective September 10, 2014, that certain Second
Amendment to Lease Agreement effective September 17, 2014, that certain Third
Amendment to Lease Agreement effective January 31, 2015, that certain Fourth
Amendment to Lease Agreement effective June 25, 2015, and that certain Fifth
Amendment to Lease Agreement and Third Amendment to Purchase and Sale Agreement
dated as of July 1, 2016, collectively, the “Lease Agreement”), for those
certain improvements (the “Improvements”) now and hereafter erected on that
certain approximately 11.135 acre parcel of property located in Durham County,
North Carolina (the “Property”) as such Improvements and Property are more
particularly defined in the Lease Agreement.

 

B.       TKC, as seller, and Argos, as buyer, are also parties to that certain
Purchase and Sale Agreement dated as of February 16, 2015 (as amended by that
certain Fourth Amendment to Lease Agreement effective June 25, 2015, that
certain Second Amendment to Purchase and Sale Agreement effective November 25,
2015, that certain Fifth Amendment to Lease Agreement and Third Amendment to
Purchase and Sale Agreement dated as of July 1, 2016 and that certain Fourth
Amendment to Purchase and Sale Agreement dated effective as of September 23,
2016 (the “Fourth Amendment”), collectively, the “Purchase Agreement”) pursuant
to which TKC agreed to sell the Property to Argos, and Argos agreed to purchase
the Property from TKC, on the terms set forth therein.

 

C.       Argos has (i) informed TKC that Argos is unable to consummate the
Closing (as defined in the Purchase Agreement) on or before September 30, 2016
as contemplated by the Fourth Amendment, and (ii) requested that the Parties
amend the Purchase Agreement to allow for the Closing Date (as defined in the
Purchase Agreement) to occur, if at all, at Argos’s option on or before October
31, 2016.

 

D.       The Parties desire to amend each of the Lease Agreement and the
Purchase Agreement as set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1.       Consideration for TKC’s Extension of Option to Close; Purchase Price.

 

(a)       The Parties acknowledge and agree that TKC has received three deposits
(collectively, the “Delivered Deposits”) from Argos in connection with the
Purchase Agreement as follows: (i) the first in the amount of $381,033 delivered
on or about February 16, 2015; (ii) the second in the amount of $100,000
delivered on or about January 15, 2016, and (iii) an additional deposit of
$49,000 delivered on or about July 2, 2016.

 


 



(b)       As a condition precedent to the effectiveness of this Agreement, (x) a
counterpart of this Agreement shall be executed by Argos and delivered by Argos
to TKC on or before October 3, 2016 and (y) Argos shall make a payment to TKC
(on or before October 5, 2016) in immediately available funds in the amount of
$150,000.00 (the “Additional Payment”).

 

(c)       The Parties acknowledge and agree that, notwithstanding anything to
the contrary contained in either the Lease Agreement or the Purchase Agreement,
the Delivered Deposits and the Additional Payment shall serve as consideration
to TKC for TKC’s agreement to amend the Lease Agreement and the Purchase
Agreement to, inter alia, provide Argos with an option to purchase the Property
at a later date on the terms set forth herein. Argos further acknowledges and
agrees that: (i) the Delivered Deposits and the Additional Payment are forfeited
to TKC as of the Effective Date (defined below) as consideration for TKC’s
extension of the option to purchase; (ii) notwithstanding anything to the
contrary contained in either the Lease Agreement or the Purchase Agreement,
neither the Delivered Deposits nor the Additional Payment may be used at Closing
to reduce the Purchase Price (each as defined in the Purchase Agreement) except
that if the closing occurs on or before October 7, then $135,000 of the
Additional Payment shall be applied to reduce the Purchase Price; and (iii) the
Delivered Deposits and the Additional Payment shall be fully earned by TKC and
non-refundable as of the Effective Date.

 

(d)       The Parties further acknowledge and agree that the Purchase Price (as
defined in the Purchase Agreement) is Seven Million Three Hundred Ninety
Thousand and No/100 DOLLARS ($7,390,000.00).

 

(e)       The Parties also agree that except as set forth in the Purchase
Agreement, Argos has no right to purchase the Property and the purchase option
contained in the Lease is null and void.

 

(f)       As further consideration for TKC’s agreement to extend the outside
date for Closing to October 31, 2016 pursuant to the Purchase Agreement, the
Parties agree that the Lease is amended to provide that the Reduced Allowance
(as defined in the Lease) in the amount of $206,500 shall not be payable to
Argos unless and until Argos closes on the purchase of the Property pursuant to
the Purchase Agreement on or before October 31, 2016 and if Argos fails to close
on the purchase of the Property on or before October 31, 2016 for any reason
other than a default by TKC of its obligation to close, then the Reduced
Allowance shall not be payable by TKC and Argos shall have no right whatsoever
to receive the Reduced Allowance.

 

(g) The Parties agree that Section 5 of the Purchase Agreement is amended and
restated in its entirety as follows:

 

“SECTION 5. Closing. The consummation of the transactions contemplated hereby
shall be held at the offices of Escrow Agent or by mail, or at such other place
as the parties may mutually agree. As used in this Agreement, “Closing” means
the delivery of the deed to Buyer, the delivery of the other closing documents
described in Section 7 hereunder and the delivery of the Purchase Price to
Seller. The date of the Closing shall be selected by the Buyer but shall occur
not later than October 31, 2016, time being of the essence and the parties agree
that the Closing shall be effected through the Escrow Agent and the physical
presence at Closing shall not be required by either representatives of Buyer or
Seller. The date on which the Closing occurs is referred to herein as the
“Closing Date”.

 

2 

 



2.       Effectiveness. This Agreement shall become effective as of the
Effective Date when, and only when, each of the following conditions shall have
been satisfied or waived, in the sole discretion of TKC:

 

(a)       TKC shall have received counterparts of this Agreement duly executed
by each of TKC and Argos.

 

(b)       TKC shall have received the Additional Payment.

 

 

3.       Conditions Precedent and Closing Documents. Argos acknowledges and
agrees that as of the date hereof all of TKC’s obligations under the Lease and
the Purchase Agreement have been satisfied and that all of the conditions to be
satisfied by TKC under the Lease and the Purchase Agreement prior to the Closing
have been satisfied. Argos acknowledges and agrees that TKC has delivered all of
the documents to be delivered by TKC at Closing under the Purchase Agreement to
Escrow Agent and such documents are in form and substance satisfactory to Argos.

 

4.       Ratification; Miscellaneous; Assignment. Time is of the essence with
respect to all of the obligations of the Parties under this Agreement. Each of
the Lease Agreement and the Purchase Agreement, as amended by this Agreement,
shall remain enforceable in accordance with its terms. Terms and provisions of
either the Lease Agreement or the Purchase Agreement that are not expressly
modified by this Agreement shall remain in full force and effect. As amended by
this Agreement, all of the terms, conditions and provisions of each of the Lease
Agreement and the Purchase Agreement are hereby ratified and affirmed in all
respects. To the extent any terms, conditions and obligations contained in this
Agreement conflict with the terms in either the Lease Agreement or the Purchase
Agreement, those in this Agreement shall control. This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument, and any of the signatories hereto may execute this
Agreement by signing any such counterpart. Notwithstanding any contrary
provision in the Purchase Agreement, the Purchase Agreement may be assigned by
Buyer without the consent of Seller.

 

[SIGNATURE PAGE TO FOLLOW]

3 

 



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year first above written.

 

 



  TKC:         TKC LXXII, LLC,
a North Carolina limited liability company               By: /s/ Kenneth R.
Beuley     Kenneth R. Beuley, Authorized Member               ARGOS:       ARGOS
THERAPEUTICS, INC.,
a Delaware corporation           By: /s/ Jeff Abbey   Name: Jeff Abbey   Title:
President and CEO



 

 

 

 

